Citation Nr: 0028358	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-12 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right leg, Muscle Group XI, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from September 1942 to April 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Nashville, Tennessee, Regional Office (RO), which denied 
service connection for bilateral defective hearing on the 
grounds that that claim was not well grounded; and confirmed 
a 30 percent evaluation for residuals of a shell fragment 
wound to the right leg, Muscle Group XI.  

Statements in a June 1998 Substantive Appeal are construed as 
an intention to request service connection for right knee 
arthritis.  Since this issue has not been developed by the 
RO, it is referred to the RO for appropriate action.  Kellar 
v. Brown, 6 Vet. App. 157 (1994).  Issues concerning a fee 
basis card and prescription drug benefits have also been 
raised, but not otherwise developed or decided.

With regards to another procedural matter, although after the 
appeal had been certified to the Board, the RO faxed a recent 
private medical statement to the Board, said statement 
primarily related to matters other than the issues on appeal 
and does not constitute "pertinent" evidence under 
38 C.F.R. § 20.1304(c) (1999).  


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant's bilateral defective hearing is related to 
service.  

2.  The shell fragment wound to appellant's right leg was 
medically described as a penetrating, superficial wound 
caused by fragments of an artillery muzzle burst.  The 
residuals of that right leg shell fragment wound are 
manifested primarily by small, well-healed, scars of the 
right calf and medial knee areas.  There is no more than 
slight indentation/tissue loss involving the right calf scar 
with some hyperesthesia involving the right knee scar area.  
However, there is no recent clinical evidence of adhesions, 
tendon/bone/joint damage, diminished muscle strength, 
herniation, atrophy, or severe functional impairment 
attributable to said right leg wound.  No right knee 
instability or more than slight limitation of right knee 
motion has been recently clinically shown.  He is able to 
ambulate albeit with a cane.  

3.  Any hyperesthesia involving the right knee wound scar has 
been clinically described as not resulting in any functional 
impairment and is not equivalent to at least mild, incomplete 
paralysis of any nerve of the right lower extremity.  

4.  The residuals of a shell fragment wound to the right leg, 
Muscle Group XI, are not so unusual as to render application 
of the regular schedular provisions impractical.

5.  There is a tender scar at the site of the old shell 
fragment wound injury.


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for bilateral 
defective hearing.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (1999).  

2.  The criteria for an evaluation in excess of 30 percent 
for appellant's residuals of a shell fragment wound to the 
right leg, Muscle Group XI, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.20, 4.40, 4.47-4.56, 4.71a, 4.73, Code 5311 (1999).

3.  The criteria for a separate 10 percent evaluation, but no 
more, for tender and painful scarring of the right knee have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Defective Hearing

A threshold question to be answered is whether appellant has 
presented evidence of a well-grounded claim with respect to 
the issue of service connection for bilateral defective 
hearing.  A well-grounded claim is one which is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  Id., at 611.  If a well-grounded 
claim has not been presented, the appeal with respect to that 
issue must fail.  King v. Brown, 5 Vet. App. 19, 21 (1993) 
held that "evidentiary assertions [by the veteran] must also 
be accepted as true for the purpose of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion." 

It should be added that with respect to this not well-
grounded service connection claim, appellant and his 
representative have been informed by the RO of the specific 
reasons that the claim was denied.  See, in particular, a 
June 1998 Statement of the Case; and a June 2000 Supplemental 
Statement of the Case.  Additionally, those Statements 
included provisions of law with respect to veterans' 
responsibility for filing a well-grounded claim and service 
connection principles.  It is therefore apparent that they 
were knowledgeable regarding the necessity of competent 
evidence to support this service connection claim.  
Furthermore, in an October 2000 informal hearing 
presentation, appellant's representative, in fact, cited 
applicable statutory and regulatory provisions and judicial 
precedents regarding the well-groundedness concept.  Thus, it 
is concluded that appellant and his representative had notice 
of the type of information needed to support this claim and 
complete the application.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. App. 341, 
344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  It does not 
appear that appellant or his representative has informed the 
VA of the existence of any specific competent evidence that 
would, if obtained, render this service connection claim well 
grounded.  Thus, no further development is indicated.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.  It should be pointed out that under 
38 C.F.R. §§ 3.307 and 3.309, sensorineural hearing loss (an 
organic disease of the nervous system) is a disease for which 
service connection may be presumed to have been incurred or 
aggravated by service, if manifested to a compensable degree 
within a one-year post-service period, subject to certain 
rebuttable presumption provisions.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In pertinent part, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

It is contended, in essence, that appellant's defective 
hearing is related to exposure to loud noises during combat 
as a cannoneer.  The evidentiary record reveals that his 
military occupational specialty was cannoneer, and that a 
Purple Heart medal had been awarded (for the service-
connected right leg shell fragment wound).  See service 
records.  It therefore is apparent that he may have been 
exposed to some loud noises in service.  However, this is not 
determinative of whether his current hearing loss is related 
to military service versus post-service, intercurrent causes.  
It should be pointed out that lay statements are not 
competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The service medical records revealed that appellant's 
hearing, for whispered voice, was recorded in both ears as 
"20/20" and, on April 1946 service separation examination, 
as "15/15."  A March 1955 initial application for VA 
disability benefits, March and June 1955 lay statements and a 
private medical statement, and VA examinations reports dated 
in April 1955, March 1996, and July 1997 make no mention of 
any hearing loss.  The earliest clinical evidence of 
defective hearing disability was not until an October 1997 VA 
audiologic examination, more than five decades after wartime 
service.  On that October 1997 VA audiologic examination, 
audiometric test scores for the appellant's ears were 15 
decibels at 1000 Hertz and 85 decibels or higher at 2000, 
3000, and 4000 Hertz with speech recognition scores (Maryland 
CNC Test) 58 percent or less.  Significantly, neither that 
examination report nor any other competent evidence of record 
indicates that appellant's defective hearing is related to 
service or was manifested to a compensable degree within the 
one-year post-service presumptive period.  

The April 1946 service separation examination report is 
highly probative, since it recorded appellant's auditory 
acuity status at service separation.  Although this is not 
determinative, since service connection for defective hearing 
may be awarded without in-service audiometric test scores 
meeting the § 3.385 threshold criteria, none of the post-
service clinical evidence of record indicates that appellant 
has a defective hearing disability related to service or 
manifested to a compensable degree within the one-year post-
service presumptive period.  

Appellant has not submitted any competent evidence showing a 
connection between his present hearing loss and military 
service.  Thus, given the lack of competent evidence showing 
that appellant has a defective hearing disability related to 
service or proximate thereto, the claim for service 
connection for a bilateral defective hearing disability is 
not well grounded.  The claim is therefore denied.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.385; Caluza; 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Grivois v. Brown, 
6 Vet. App. 136 (1994); and Edenfield v. Brown, 8 Vet. App. 
384, 390 (1995).


II.  An Increased Rating for a Right Leg Shell Fragment Wound

Appellant's right leg shell fragment wound disability rating 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), in that he has presented a claim which 
is plausible.  See also Drosky v. Brown, 10 Vet. App. 251, 
254 (1997).  This being so, the Board must examine the record 
and determine whether the VA has any further obligation to 
assist in the development of said claim.  38 U.S.C.A. 
§ 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected disability over the years 
are documented in the medical evidence.  The service medical 
records adequately detail the circumstances and nature of the 
service-connected disability at issue and treatment therefor.  
Additional clinical records were sought and recent VA 
examinations were conducted in March 1996, July 1997, and 
October 1998.  Said examinations are, in totality, 
sufficiently detailed and comprehensive regarding the nature 
and current severity of the service-connected disability at 
issue, and provide a clear picture of all relevant symptoms 
and findings.  There is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity of said disability in issue than that 
shown on said VA examinations.  Thus, the Board concludes 
that the duty to assist the appellant as contemplated by the 
provisions of 38 U.S.C.A. § 5107(a) has been satisfied with 
respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of the service-
connected disability at issue, particularly as that 
disability affects the ordinary conditions of daily life, 
including employment, as required by 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

It should be pointed out that appellant filed a claim for an 
increased rating for a right leg shell fragment wound after 
the VA amended its regulations for rating muscle injuries 
(effective July 3, 1997).  See 62 Fed. Reg. 30,235-240 (Jun. 
3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 (1998-99), 
including the applicable amended regulations Diagnostic Code 
5311 and 38 C.F.R. § 4.56).  Therefore, said amended 
regulations are applicable in this case.  See the June 1998 
Statement of the Case, which set out said amended 
regulations.  

It is reiterated that the RO has rated the right leg shell 
fragment wound residuals as 30 percent disabling under 
Diagnostic Code 5311.  A 30 percent evaluation is the maximum 
evaluation assignable under Diagnostic Code 5311 for severe 
injury to Muscle Group XI (posterior and lateral crural 
muscles/muscles of the calf).  Since appellant is currently 
receiving the maximum schedular evaluation assignable for 
rating injuries to the right posterior and lateral crural 
muscles/muscles of the calf under the aforecited diagnostic 
code, an evaluation in excess of 30 percent would not be 
warranted thereunder for muscle damage.  38 C.F.R. §§ 4.47-
4.56, 4.73, Code 5311.  

The Board has considered the applicability of other 
regulatory provisions in rating the service-connected right 
leg shell fragment wound residuals.  It is concluded that 
there is a basis for granting a separate 10 percent 
evaluation, but no more, for physical examination findings of 
tender scarring.  The scarring is not repeatedly ulcerated, 
and is not shown to cause limitation of function.  As such, 
Codes 7803 and 7805 do not provide a basis for an increase.

Appellant's service medical records reveal that in May 1944, 
he sustained a small, penetrating wound in the upper third of 
the right leg caused by fragments of a 155mm howitzer muzzle 
burst while engaging the enemy.  It was clinically described 
as a superficial wound of the right leg.  Two small wounds at 
the medial aspect of the right knee and leg were debrided and 
a slight 5mm metallic foreign body was surgically removed.  
The final diagnosis was mild penetrating wounds of the right 
knee and leg.  He was returned to duty the following month.  
In April 1946, a right lower extremity wound scar was 
clinically noted.  No paresthesia, paralysis, deformity, 
limitation of motion, tenderness, swelling, atrophy, 
hypertrophy, or neurologic deficits were noted.   His gait 
was normal.  On April 1946 service separation examination, no 
musculoskeletal/neurologic deficits were reported. 

In a March 1955 initial application for VA disability 
benefits, appellant reported that his right leg wound 
included knee stiffness and pain, particularly on chopping 
cotton and plowing as a farmer.  On April 1955 VA 
examination, appellant's gait was normal.  There was a 1 and 
3/4-inch long by 1/2-inch wide, well-healed scar on the medial 
upper third of the right leg, below the knee.  The scar was 
not fixed or retracted.  There was no foreign body, soft 
tissue loss, or bony deformity.  There was a smaller 1/2-inch 
in diameter, well-healed scar on the medial aspect of the 
right knee.  There was no foreign body.  The knee joint was 
normal with no enlargement, deformity, or limitation of 
motion.  There were no neurologic abnormalities.  In a May 
1955 rating decision, service connection was granted and a 10 
percent evaluation assigned for moderate wound of the right 
leg, Muscle Group XI.  

In a 1995 written statement and an employment statement, 
appellant reported being totally disabled and having last 
worked in 1976 in construction; and that he had loss of 
vision.  

On March 1996 VA examination, appellant complained of right 
knee pain.  Clinically, he appeared in moderate to severe 
distress due to right knee joint pain.  He ambulated with a 
cane slightly favoring the right lower extremity.  There was 
a 1 and 1/2-cm in diameter scar at the medial aspect of the 
right knee.  There was a 3 and 1/2-cm by 1.3-cm scar with mild 
to moderate central depression below the right knee, at the 
medial right calf.  All scars were well-healed and nontender.  
Pain was mainly at the right knee joint, popliteal, and 
hamstring areas, with moderate to severe tenderness on 
palpation.  The calves were equal in size and no knee 
effusion was present.  The right knee exhibited 90 degrees' 
flexion with pain at the end of motion versus 100 degrees' 
flexion on the left with pain.  The lower extremities had 
"1-2/5" weakness in strength distally and proximally.  
Ankles and knees jerks were "1-2/4."  The examiner opined 
that appellant's pain was likely due to right knee joint 
arthritis.  

In a May 1996 rating decision, the RO increased the 
evaluation for a wound of the right leg, Muscle Group XI, 
from 10 percent to 30 percent, effective July 27, 1995.  

Significantly, VA outpatient treatment records revealed that 
in April 1997, generalized muscle strength loss due to aging 
was noted.  The knees and hips were stiff; and degenerative 
joint disease of the hips and knees was assessed.  It should 
be pointed out that since service connection is only in 
effect for a shell fragment wound to the right leg, Muscle 
Group XI, other conditions involving the right lower 
extremity may not be considered in evaluation of this claim, 
to the extent they are reasonably differentiable from the 
service-connected disability.   

On July 1997 VA examination, appellant complained of right 
leg pain.  Clinically, there was a 1 and 5/8-inch by 5/8th-
inch by 1/8th-inch deep medial right calf scar with a small 
amount of tissue loss.  There was a 1/2-inch by 1/2-inch scar at 
the medial aspect of the right knee, which was very tender to 
the slightest palpation.  Scarring was nonadherent.  The 
examiner stated that conceivably there could be a small 
amount of damage to the gastrocnemius tendon.  Right calf 
fasciculations were present.  It was difficult to elicit deep 
tendon reflexes due to rigidity.  Sensation was intact around 
all scars.  He had decreased strength in the right leg and 
foot.  He grimaced on any palpation of the right medial knee 
or on weightbearing on the right leg; and he moved very 
slowly.  The right kneecap was 1/4-inch wider than the left.  
There was no swelling, subluxation, or lateral instability of 
the knee.  Both knees displayed 180 degrees' [0 degrees'] 
extension; and flexion was 105 degrees' on the right with 
significant pain and 140 degrees' on the left.  Radiographic 
findings included osteopenia of the right knee, a probable 
old healed proximal fibula fracture, and small spurring at 
the posterior patella consistent with minimal degenerative 
joint disease.  

On October 1998 VA examination, appellant complained of right 
leg pain.  He appeared frail.  Clinically, it was noted that 
he ambulated normally for his age and conditioning.  There 
was a 4-cm by 1.5-cm medial right calf scar with very slight 
indentation.  There was a 1-cm in diameter scar at the medial 
aspect of the right knee and a .5-cm medial right patellar 
scar.  Right medial knee area tenderness was noted to be 
attributed to nerve tenderness rather than joint/bursa 
tenderness.  The knees exhibited 0 degrees extension and 135 
degrees' flexion.  Since normal ranges of motion of the knee 
are 0 degrees' extension and 140 degrees' flexion (See 
38 C.F.R. § 4.71 (1999), Plate II), that right knee 
limitation of motion cannot be reasonably characterized as 
more than slight in degree.  

On that October 1998 VA examination, there was no appreciable 
atrophy of the right gastrocnemius, quadriceps, or hamstring 
muscles compared to the left lower extremity and muscle 
strength was normal.  No appreciable muscle herniation, 
adhesions, or tendon/bone/joint damage was noted.  There was 
no palpable effusion or patellar grating of the right knee.  
Right knee ligaments were intact and a McMurray's test was 
negative.  The diagnosis was "[s]tatus post shrapnel wound 
of the right medial calf, exiting the right medial knee, with 
hyperesthesia of the medial knee.  Not considered 
functionally impairing and without appreciable secondary 
conditions arising from the initial injury."  A VA 
outpatient treatment record dated later in October 1998 
revealed that although appellant had right knee pain and 
tenderness and degenerative changes were apparent 
radiographically, the knee was not unstable and range of 
motion was 10 degrees [extension] to 100 degrees [flexion].  
Another October 1998 clinical record stated that appellant 
was feeble, had trouble walking with a cane, and could not 
see well.  

It is reiterated that the service medical records do not 
indicate that there were any fractures/bone damage, 
neurovascular damage, or severe muscle damage from small 
metallic fragments from a howitzer muzzle burst that struck 
appellant's upper third of the right leg at the medial knee 
and calf area.  Although on recent VA examinations in 1996, 
1997, and 1998, and in an October 1998 VA outpatient 
treatment record, his right knee exhibited somewhat 
restricted ranges of motion, the restricted right knee motion 
was not severe and would not warrant an evaluation in excess 
of 30 percent under Diagnostic Code 5261 (since knee 
extension was not limited to 20 degrees or more); and did not 
approximate ankylosis of that knee, since flexion was 
possible to at least 100 degrees.  Additionally, no right 
knee subluxation, ligamentous laxity, or instability was 
shown.  Parenthetically, a 30 percent evaluation is the 
maximum evaluation assignable under Diagnostic Code 5260 for 
limitation of knee flexion or under Code 5257 for other knee 
impairment, including recurrent subluxation or lateral 
instability.  

It is the Board's opinion that appellant's right leg shell 
fragment wound residuals involving the right knee/calf 
anatomical area, including any pain, scarring, or limitation 
of motion, are all manifestations of the same wound injury 
and are contemplated in the assigned 30 percent disability 
evaluation.  As the assignment of more than one rating for 
the same disability constitutes impermissible "pyramiding", 
a separate evaluation would not be appropriate with respect 
to any of said shell fragment wound residuals of the right 
leg.  See 38 C.F.R. § 4.14 (1999), which states, in pertinent 
part, "[t]he evaluation of the same disability under various 
diagnoses is to be avoided"; Brady v. Brown, 4 Vet. App. 
203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, at 6 Vet. App. 262, the Court stated, 
"[t]he critical element is that none of the symptomatology 
for any one of these three conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  In that case, it was held that separate 
ratings could be assigned for separate manifestations.  In 
this case, as in Esteban, there is a basis to assign a 
separate 10 percent rating for tender scarring.  As noted 
above, there is no ulceration or other basis to assign a 
higher rating, as there is no limitation of function.

Additionally, based on the service medical records lack of 
evidence of any nerve damage associated with said fragment 
wound, and the October 1998 VA examination findings and 
diagnosis indicating that any hyperesthesia involving the 
right medial knee area was without associated functional 
impairment, it is the Board's opinion that a separate 
evaluation for any neurological deficit from said residuals 
of a shell fragment wound to the right leg would not be 
appropriate.  A separate compensable rating under 38 C.F.R. 
§ 4.124a for peripheral nerve injuries would not be 
appropriate, since at least mild, incomplete paralysis of the 
right anterior crural nerve (femoral) (or any other right 
lower extremity nerve) has not been shown or approximated.  
In other words, since the abnormally increased sensitiveness 
over the right medial knee fragment wound area has been 
medically opined as not resulting in associated functional 
impairment, it would not be reasonable to characterize it as 
equivalent to mild, incomplete paralysis of a right lower 
extremity peripheral nerve.  

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities:

The percentage ratings represent as far 
as can practicably be determined the 
average impairment in earning capacity 
resulting from such diseases and injuries 
and their residual conditions in civil 
occupations.  Generally, the degrees of 
disabilities specified are considered 
adequate to compensate for considerable 
loss of working time from exacerbations 
or illnesses proportionate to the 
severity of the several grades of 
disabilities.  38 C.F.R. § 4.1.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  Significantly, 
however, on recent VA examinations, appellant was ambulatory 
albeit with a limp and pain evident; and right lower 
extremity strength or right knee motion/joint stability was 
not severely diminished.  The currently assigned 30 percent 
evaluation more than adequately compensates for any 
functional loss resulting from the service-connected shell 
fragment wound to the right leg, Muscle Group XI.  

The clinical evidence does not show that appellant's 
residuals of a shell fragment wound to the right leg, Muscle 
Group XI, or the tender scarring, present such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, as is required for an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The 
right leg shell fragment wound residuals have not required 
frequent hospitalizations, and, in and of themselves, would 
not markedly interfere with employability, particularly since 
appellant was ambulatory albeit with a limp and pain evident; 
and right lower extremity strength or right knee motion/joint 
stability was not severely diminished.  Since the 
preponderance of the evidence is against allowance of an 
evaluation in excess of 30 percent for residuals of a shell 
fragment wound to the right leg, Muscle Group XI, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


ORDER

Since appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for bilateral 
defective hearing, that claim is denied.  An increased rating 
for residuals of a shell fragment wound to the right leg, 
Muscle Group XI, is denied.  The appeal is denied to this 
extent.

A separate 10 percent rating, but no more, for residual 
tender and painful scarring is granted subject to the law and 
regulations governing the award of monetary benefits.

		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 

